Case 4:18-cv-00442-ALM-CMC Document 110-12 Filed 03/10/20 Page 1 of 3 PageID #:
                                   5577




                           Exhibit 12
Case 4:18-cv-00442-ALM-CMC Document 110-12 Filed 03/10/20 Page 2 of 3 PageID #:
                                   5578
                              TY CLEVENGER
                                              P.O. Box 20753
                                         Brooklyn, New York 11202

    telephone: 979.985.5289                                                      tyclevenger@yahoo.com
    facsimile: 979.530.9523                                                      Texas Bar No. 24034380



    February 11, 2020

    Texas Board of Disciplinary Appeals
    P.O. Box 12426
    Austin, TX 78711

    Via facsimile
    (512) 427-4130

             Re:      In the Matter of Ty Odell Clevenger, Case Nos. 16-J-17320and 17-J-
                      00289, California State Bar Court

    To Whom It May Concern:

           I write to inform you of a January 14, 2020 California State Bar Court
    decision recommending my suspension from the California Bar. I have uploaded a
    copy of the decision at http://lawflog.com/?attachment_id=2314, or you may
    obtain a copy directly from the court’s docket at https://apps.statebarcourt.ca.gov/
    dockets.aspx.

            The California case represents the third occasion in which I have been
    prosecuted (and disciplined) for the same events, all of which occurred in 2012 or
    earlier. In a December 28, 2016 letter (http://lawflog.com/?attachment_id=2315), I
    explained how I had settled for a reprimand in Commission for Lawyer Discipline
    v. Ty O. Clevenger, Cause No. 380-01407-2013, 380th District Court of Collin
    County, and I incorporate that letter by reference. That apparently was not
    satisfactory to the U.S. District Court for the District Columbia, which
    subsequently filed its own charges. In 2016, I settled the D.C. case for a 120-day
    suspension, followed by my resignation.

           In the third iteration, the California Bar re-opened two previously-closed
    cases after I filed grievances against two California bar prosecutors and blogged
    about their misconduct.1 See, e.g., “California Bar blocks investigation of internal
    misconduct” (and URL links therein), http://lawflog.com/?p=1228.
    Notwithstanding the fact that I have been an inactive member of the California Bar

    1
     Concurrent with the Texas proceeding, California opened a case in 2012 and another in 2013.
    Those cases appear to have been closed in 2014, when I notified California that the same matters
    had been resolved in Texas with a reprimand.
Case 4:18-cv-00442-ALM-CMC Document 110-12 Filed 03/10/20 Page 3 of 3 PageID #:
                                   5579


    for a decade, and notwithstanding the fact that all of the instances of alleged
    misconduct occurred in Texas and D.C., the California prosecutors filed two
    reciprocal discipline cases (one based on the Texas settlement, and the other based
    on the D.C. settlement) and sought my disbarment.

            As you can see from the California decision, the bar court did not
    recommend my disbarment. Nonetheless, the recommended discipline is quite
    serious. For that reason, I have filed a motion for reconsideration with the bar
    court, and I intend to appeal if necessary. Among other things, the bar court
    mistakenly treated the Texas and D.C. settlements as if they arose from separate
    incidents (and therefore deserved more severe discipline). In reality, everything in
    the D.C. case had already been considered by bar prosecutors in Texas, and the
    Texas matter was resolved with a reprimand.

           As explained in my December 28, 2016 letter, I believe res judicata (and
    my 2014 settlement agreement with the Texas Commission for Lawyer Discipline)
    would prevent the imposition of reciprocal discipline in Texas. If you need
    additional information, please let me know.

           Respectfully,




           Ty Clevenger




    cc:    Clerk, U.S. Court of Appeals for the Fifth Circuit
           Clerk, U.S. Court of Appeals for the Eighth Circuit
           Clerk, U.S. District Court for the Eastern District of Texas
           Clerk, U.S. District Court for the Southern District of Texas
           Clerk, U.S. District Court for the Western District of Texas
           Clerk, U.S. District Court for the Western District of Tennessee
